Citation Nr: 1232448	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  06-00 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for peptic ulcer disease.

2.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to May 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and a June 2011 administrative decision of the RO in St. Paul, Minnesota.

In January 2009, the Veteran and his wife testified regarding the issue of compensable rating for peptic ulcer disease during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record. 

In June 2010, the Board remanded the issue of a compensable rating for peptic ulcer disease to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  It has been returned to the Board for further appellate consideration.

Additional evidence was received by VA both prior to and after the most recent certification of the appeal to the Board in the form of VA examinations for housebound status or permanent need for regular aid and attendance.  However, this evidence does not pertain to the Veteran's peptic ulcer disease, and does not relate to or have a bearing on the issue of entitlement to a compensable rating for peptic ulcer disease.  Therefore, such evidence need not be referred to the RO for initial review, and the Board can proceed with a decision on the issue on the merits.  38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2011).

Also, the Veteran's testimony during his January 2009 Board personal hearing indicates that he might intend to raise the issue of entitlement to service connection for a gastrointestinal disability other than his currently service-connected peptic ulcer disease.  If the Veteran wishes to file such a claim, he should contact the RO or his accredited representative.

The issue of entitlement to nonservice-connected pension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The Veteran's peptic ulcer disease has not been active at any time during the appeals period; the residuals of such disease have primarily been manifested by dyspepsia associated with right upper quadrant pain with occasional flare-ups, particularly after eating spicy foods, bloating, and some nausea; such disability most closely approximates a moderate ulcer manifested by recurring episodes of severe symptoms two or three times a year averaging ten days in duration, or with continuous moderate manifestations.

2.  The Veteran's peptic ulcer disease has not at any point during the appeals period approximated moderately severe or severe ulcer that causes impairment of health manifested by anemia and weight loss, or that results in recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year, periodic vomiting, recurrent hematemesis, or melena.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no higher, for peptic ulcer disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7305 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in November 2004 and May 2008 letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of regulations pertinent to the establishment of a disability rating in those letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the May 2008 notice letter was provided subsequent to the initial RO determination in April 2005, after issuance of the letter and opportunity for the Veteran to respond, a May 2011 supplemental statement of the case (SSOC) reflects the most recent readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SSOC, is sufficient to cure a timing defect).  Also, while the Veteran was not provided notice of the regulations pertinent to the establishment of an effective date, as discussed below, the Board is awarding a rating of 20 percent rating for the Veteran's peptic ulcer disease for the entire appeals period, and no staged rating is being assigned.  Thus, the absence of such notice is not prejudicial to the Veteran in this case.  See Dingess/Hartman, 19 Vet. App. at 486.  

The Veteran's service treatment records, VA medical treatment records, identified private medical records, and Social Security Administration (SSA) records have been obtained.  Also, the Veteran was provided VA examinations in November 2004, October 2007, January 2008, and July 2010.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  These examinations were adequate because they provided sufficient information to decide the appeal and were based on a review of the relevant medical records by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007). 

The Board finds that the RO has substantially complied with the Board's June 2010 remand instructions.  As noted above, the Veteran's SSA records and VA treatment records have been obtained, and the Veteran was provided a VA examination in July 2010 in accordance with the Board's remand instruction, which provided sufficient information to decide the appeal.  Furthermore, the RO attempted to obtain private treatment records from the Veteran's physician, Dr. Rivero, by requesting in a June 2010 letter that the Veteran provide authorization and consent to release information to obtain such records.  However, there is no indication that the Veteran ever provided any such authorization after the June 2010 letter was sent.  Under these circumstances, an additional remand to comply with the Board's directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.  

Also, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the January 2009 Board personal hearing, the VLJ fully explained the issue on appeal, and asked questions focused on the severity and nature of the disability in question.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans' Commission.  The VLJ and the representative asked questions regarding the nature, manifestations, symptomatology, and severity of the Veteran's peptic ulcer disease.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, and specifically inquired as to his current VA and private treatment.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's peptic ulcer disease is rated under Diagnostic Code (DC) 7305, which provides the criteria for rating duodenal ulcers.

Under DC 7305, a mild duodenal ulcer with recurring symptoms once or twice yearly warrants a 10 percent rating.  A 20 percent rating is assigned for a moderate ulcer manifested by recurring episodes of severe symptoms two or three times a year averaging ten days in duration, or with continuous moderate manifestations.  A moderately severe ulcer that is less than severe but that causes impairment of health manifested by anemia and weight loss, or that results in recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year warrants a 40 percent rating.  When there is a severe ulcer manifested by pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, the maximum assignable 60 percent rating is warranted.  38 C.F.R. § 4.114, DC 7305 (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Veteran's SSA records reflect that he was determined to be disabled by SSA in July 2002, due to a primary diagnosis of coronary artery disease and a secondary diagnosis of essential hypertension. 

A September 2004 upper gastrointestinal (UGI) series revealed no demonstrable esophageal abnormality.  The stomach was normal in configuration, contraction, and rugal pattern, and the antrum, pylorus and duodenal bulb showed no evidence of peptic ulcer disease.  

The report of a November 2004 VA examination reflects that the Veteran complained of frequent episodes of nausea, vomiting, bloating, and burning in the epigastric region, was intolerant to spicy foods, reported some nausea every day, and stated that he had some vomiting three to four times per week.  It was noted that he had been on Maalox and omeprazole, which had helped his symptoms significantly.  It was also noted that the Veteran's symptoms had been present for many years but had not significantly changed.  It was noted that the Veteran had had a UGI series in September 2004 that was read as normal with no indication of ulcer or abnormality of the duodenal bulb.  It was further noted that the Veteran had several health problems due to alcohol and substance abuse, and that he currently was taking aspirin and naprosyn.  The diagnosis was chronic gastritis secondary to alcohol abuse and use of aspirin and naprosyn, and no duodenal ulcer present.  The examiner noted that the Veteran's UGI series was completely normal, and the symptoms that he was having then were related to his substance abuse and medications.  

In a December 2004 written statement, the Veteran asserted that his ulcer had gotten so bad that he was on multiple medications, including ranitidine, omeprazole and Maalox, and that he always felt nauseated and bloated, spit up blood, and always had acid reflux.

The report of an October 2007 VA examination reflects that the Veteran reported that throughout the years he had continued to require medication for gastrointestinal complaints.  At that time, he complained of boating and discomfort in the right upper abdomen at the level of the costal margin, which got worse after spicy foods, and sometimes lasted all day.  He reported no nausea or vomiting, change of bowel habits, rectal bleeding or melena.  He was noted to take omeprazole regularly, which minimized the symptoms.  It was noted that he had had alcohol problems in the past, and took one aspirin a day for a heart condition.  It was also noted that the Veteran had a frequent feeling of food hold up felt just above the top of the sternum, but no pain, and that he had been treated for gastroesophageal reflux disease with omeprazole.  Abdominal examination revealed a flat abdomen with mild tenderness to pressure over the upper abdomen and left upper quadrant, bowel sound normal, and no distension, ascites, organomegaly, or masses.  The examiner's diagnosis was longstanding dyspepsia with right upper abdominal discomfort, as likely as not related to the Veteran's peptic ulcer disease, and unexplained weight loss, unlikely to be related to peptic ulcer disease.  The examiner noted that the Veteran had few exacerbations as long as he took his medication regularly, but that, if he did not, once a week or so he may get abdominal discomfort that lasted all day, for which he took Maalox in addition to his regular use of omeprazole.  It was further noted that his symptoms had persisted despite the removal of his gallbladder at another institution, and that he had some features of gastroesophageal reflux disease, but that this was unrelated to his service-connected peptic ulcer disease.

In a December 2007 addendum opinion, the October 2007 VA examiner stated that he had reviewed the claims file, which had not been available at the time of examination.  The examiner noted that the Veteran had been followed up for chronic hepatitis C, hypertension, idiopathic dilated cardiomyopathy, polysubstance abuse, and gallbladder removal.  The examiner also noted that the Veteran was treated with omeprazole, taken twice a day for either ulcers or reflux, but that it was not clear from the record which, and that he took diclofenac regularly, which could cause epigastric pain.  The examiner stated that there was no change in the opinion expressed in the October 2007 examination report.

The report of a January 2008 VA examination reflects that the Veteran complained of current bloating with associated discomfort in the right upper quadrant just below the level of the right costal margin, and that he had hepatitis C and treatment for that problem.  It was noted that the pain in the right upper quadrant did not radiate to the back, although sometimes it radiated into the center and lower abdomen.  The Veteran described the discomfort as aching with some nausea, and stated that he had vomited the night before.  He reported that he often felt bloated in association with the abdominal pain, and that that the pain was achy but sometimes had a sharp component.  He reported having pain every day which occurred intermittently during the day, particularly when he ate fried and spicy foods.  It was noted that the Veteran's multiple medications could contribute to his symptoms, that his previous weight loss had resolved, and that his appetite was good.  He reported having dark stools.  On examination, the abdomen was flat with mild tenderness to pressure noted greatest in the right upper quadrant area, but noted in all quadrants.  There was no rebound, bowel sounds were normal, and there was no shifting dullness to suggest ascites and no abdominal distension.  No hepatosplenomegaly, masses, bruits, or abdominal hernias were noted.  

UGI series revealed no evidence of peptic ulcer disease, and was normal.  The examiner's diagnosis was dyspepsia associated with abdominal pain in the right upper quadrant, longstanding, as likely as not related to the Veteran's past history of service-connected peptic ulcer disease, with normal UGI series noted that day.  The examiner also diagnosed gastroesophageal reflux, nonservice-connected problem, better since gallbladder removal, with dyspepsia and pains.  The examiner noted that the Veteran's symptoms persisted with pain and bloating, that he took multiple medications for other conditions that may have contributed to some of the gastrointestinal symptoms, and that this was the reason for the 50/50 opinion.  It was also noted that the Veteran's current cocaine use clouded etiology.  

In an April 2008 addendum, the January 2008 VA examiner stated that after reviewing the claims file, which was not available at the time of examination, the examiner found the January 2008 opinion as to symptoms of the Veteran's peptic ulcer disease to be unchanged.

During his January 2009 Board hearing, the Veteran reported bloating, occasional vomiting, and burning.  The Veteran reported taking omeprazole, that his symptoms were particularly triggered by spicy and fried foods, that he had lost over 20 pounds in the last year, and that he could not work because of all of his medical problems.  He also reported that he took extra medication two or three times a month when his symptoms were worse.  

The report of a July 2010 VA examination reflects that the Veteran complained of bloating and belching, abdominal discomfort, cramps in the stomach, and nausea, and that occasionally he had vomiting.  He denied any black stools or lower abdominal pain.  He stated that his appetite had decreased and that he had lost about ten pounds in the last year.  It was noted that he had a diagnosis of hepatitis C and history of gallbladder surgery three years before.  The Veteran reported that his abdominal pain got worse after eating fried and spicy foods, that he used to drink heavily but quit in 2007, and that he had a history of cocaine use.  It was also noted that the Veteran was taking multiple other medications.  The Veteran denied any history of anemia or blood transfusions, incapacitating episodes, or admissions for abdominal pain.  On examination, the abdomen was soft and non-tender with no rebound or tenderness palpable.  It was noted that the Veteran had had a normal GI serious in January 2008.  After reviewing the claims file, the VA examiner diagnosed dyspepsia with abdominal pain, presently on pantoprazole, and gastroesophageal reflux disease (GERD), which was contributing to his symptoms, and medications that exacerbated his symptoms, but no peptic ulcer disease.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating of 20 percent, but no higher, for peptic ulcer disease must be granted.  While the record reflects that the Veteran's peptic ulcer disease has not been active at any time during the appeals period, it also reflects that the residuals of such disease most closely approximate a moderate ulcer manifested by recurring episodes of severe symptoms two or three times a year averaging ten days in duration, or with continuous moderate manifestations.

The record reflects that such residuals have primarily been manifested by fairly continuous dyspepsia associated with right upper quadrant pain with occasional flare-ups, particularly after eating spicy foods, bloating, and some nausea.  The Board notes that the medical evidence is not consistent as to whether such symptomatology is attributable to the Veteran's peptic ulcer disease residuals.  The Veteran's UGI series have consistently been normal and shown no active peptic ulcer disease throughout the appeals period.  Also, on November 2004 VA examination, the diagnosis was chronic gastritis secondary to alcohol abuse and use of aspirin and naprosyn, with no duodenal ulcer present and symptoms related to his substance abuse and medications, and on January 2010 VA examination, the VA examiner diagnosed dyspepsia with abdominal pain, GERD contributing to his symptoms, and medications that exacerbated his symptoms, but no peptic ulcer disease.

However, on October 2007 VA examination, the examiner's diagnosis was longstanding dyspepsia with right upper abdominal discomfort, as likely as not related to the Veteran's peptic ulcer disease, and the January 2008 VA examiner's diagnosis was dyspepsia associated with abdominal pain in the right upper quadrant, longstanding, as likely as not related to the Veteran's past history of service-connected peptic ulcer disease; in this regard, the January 2008 examiner rendered this diagnosis while noting the normal UGI series from that day.  The Board thus finds that the medical evidence regarding whether the Veteran's dyspepsia and abdominal symptoms are related to his service-connected peptic ulcer disease is at least in relative equipoise, and resolving reasonable doubt in the Veteran's favor, the Board finds that such symptoms approximate continuous moderate manifestations of peptic ulcer disease, and therefore warrant a 20 percent rating under DC 7305.  

However, a rating higher than 20 percent is not warranted for any period in question.  At no point have the Veteran's peptic ulcer disease residuals approximated a moderately severe or severe ulcer that causes impairment of health manifested by anemia and weight loss, periodic vomiting, recurrent hematemesis, or melena that results in recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year, or that is only partially relieved by standard ulcer therapy.  Thus, the Veteran's peptic ulcer disease has never approximated the criteria for a 40 or 60 percent rating under DC 7305.

The Board notes the presence of some additional symptomatology reported by the Veteran during the appeals period, such as some weight loss and some periodic vomiting.  However, no such symptomatology has ever been related by the medical evidence to the Veteran's service-connected disability.  On November 2004 VA examination, the Veteran reported some vomiting three to four times per week, but the VA examiner opined that his symptoms were not related to his peptic ulcer disease, but rather to other, nonservice-connected conditions.  On October 2007 VA examination, the Veteran reported no nausea or vomiting, and, although weight loss was noted, the examiner opined that it was unlikely related to peptic ulcer disease.  Also, on January 2008 VA examination, while one instance of vomiting was reported by the Veteran, no vomiting symptoms were noted by the examiner to be related to the Veteran's service-connected disability, but rather the examiner related general dyspepsia associated with abdominal pain in the right upper quadrant to the disability; also, on January 2008 VA examination, it was noted that the Veteran's previous weight loss had resolved.  Furthermore, again, while the Veteran reported weight loss and occasional vomiting during his January 2009 Board hearing and on July 2010 VA examination, the VA examiner, while relating the Veteran's symptoms to nonservice-connected conditions, did not relate any such symptoms to peptic ulcer disease.

Likewise, while some symptomatology such as burning in the epigastric region and acid reflux have been reported by the Veteran, no such symptomatology has been related by the medical evidence to the Veteran's peptic ulcer disease.  In this regard, the Veteran has consistently been diagnosed as having GERD, and such disease has consistently been noted not to be related to the Veteran's peptic ulcer disease. 

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for a higher rating.  In this regard, DC 7305 explicitly provides the criteria for rating duodenal ulcers and provides criteria applicable to, and which contemplate the symptoms of, the Veteran's disability.  Thus, rating by analogy for the Veteran's disability is not appropriate here.  Also, the disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.

Finally, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  In this regard, the Board notes the Veteran's assertions at the time of his January 2009 Board hearing that he could not work because of his medical problems.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The assigned rating of 20 percent reflects that the Veteran's disability is productive of impairment in earning capacity.  However, the record does not reflect that the average industrial impairment from his disability would be in excess of that contemplated by the assigned rating.  As noted above, UGI series have consistently revealed no active peptic ulcer disease throughout the appeals period, and the manifestations of the Veteran's peptic ulcer disease residuals have been dyspepsia associated with right upper quadrant pain with occasional flare-ups, particularly after eating spicy foods, bloating, and some nausea.  Such manifestations are adequately contemplated by the schedular criteria for a 20 percent rating under DC 7305, which contemplates a moderate ulcer manifested by recurring episodes of severe symptoms two or three times a year averaging ten days in duration, or with continuous moderate manifestations.  In addition, the record reflects that the Veteran has not required frequent hospitalizations, and there is no indication of marked interference with employment due to his peptic ulcer disease.  In this regard, the Board notes that while the Veteran was determined to be disabled by SSA in July 2002 due to a primary diagnosis of coronary artery disease and secondary diagnosis of essential hypertension, neither his SSA records nor any other evidence reflects that the Veteran is unable to work or otherwise experiences marked interference with employment due to his peptic ulcer disease.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Thus, the Board finds that, while the criteria for a rating of 20 percent for the Veteran's service-connected peptic ulcer disease have been met, the criteria for a rating in excess of 20 percent for such disability have not been approximated at any time during the appeals period.  Accordingly, there is no basis for staged rating of the Veteran's peptic ulcer disease pursuant to Hart, and a higher rating than 20 percent must be denied.  In reaching the conclusion to grant an increased rating, the Board has applied the benefit-of-the doubt doctrine; however, to the extent that the Veteran seeks any higher rating, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert, 1 Vet. App. at 53-56.  


ORDER

Entitlement to a rating of 20 percent, but no higher, for peptic ulcer disease is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In a June 2011 administrative decision, the RO denied entitlement to nonservice-connected pension.  In August 2011, the Veteran submitted a statement to the RO that he was filing a notice of disagreement with the RO's June 2011 decision.  The filing of a notice of disagreement initiates appellate review, and requires issuance of a statement of the case on the issue appealed.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  However, the Veteran's August 2011 statement further reflects that the Veteran intended to file a claim for Aid and Attendance benefits, and not nonservice-connected pension.  In this regard, the record reflects that the Veteran's claim for Aid and Attendance benefits is currently being developed by the RO.  Thus, the matter of entitlement to nonservice-connected pension must be remanded for the RO to clarify whether the Veteran wishes to continue his appeal of the issue and, if so, for the RO to issue a statement of the case.  

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and ask that he clarify whether the he wishes to continue his appeal of the issue of entitlement to nonservice-connected pension.  

If the Veteran wishes to continue his appeal, issue a statement of the case, and notify the Veteran of his appellate rights with respect to the issue of entitlement to entitlement to nonservice-connected pension.  38 C.F.R. § 19.26 (2011).  In the notice and statement of the case, remind the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal to the June 2011 decision must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects an appeal as to the issue, return the case to the Board for appellate review.

If the Veteran does not wish to continue his appeal, take appropriate action.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


